 

Case 1:18-cr-00191-GBD Document 35

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ee ee ee eee ee eee nee x
UNITED STATES OF AMERICA, :
-against- |

DAVID L. GLASS, :
Defendant. :

vee eee eee eee eee x

GEORGE B. DANIELS, United States District Judge:

Filed Ospecra4 Pr sinci(aoenuen Le

i Uy USDC SONY

 
  

NIC ALLY Fil. ED)

[pare ra WARES

SMA saan ae: te gaRr Ed MESS; ae ot

a 5 A arate ding Sane
eee eno (PEON SENT sty ne gel

ORDER

18 Crim. 191 (GBD)

Defendant’s unopposed motion for early termination of probation is GRANTED.

Dated: New York, New York
March 22, 2021

SO ORDERED.

 

EOR . DANIELS
ited States District Judge

 

 
